The following opinion on motion for rehearing was filed January 15, 1916. Former judgment adhered to.
Sedgwick, J.
We have a very interesting and able brief upon the motion for rehearing. The propositions discussed are: (1) That the legislature cannot enact by general statute a continual appropriation of the funds of the state to some specified purpose. (2) That it is the duty of the state treasurer to guard the funds of the state and to refuse to pay them out to unauthorized parties or for unauthorized purposes. We are satisfied of the correctness of these propositions as stated and discussed, in the *96brief. The question is whether they apply and are controlling in this case. We do not intend to criticise the state treasurer for hesitating to pay out this money before the act had been officially construed. “Where a supposed act of the legislature and the constitution conflict, the constitution must be obeyed and the statute disregarded. Ministerial officérs are, therefore, not bound to obey an unconstitutional' statute, and the courts sworn to support the constitution will not by mandamus compel them to do so.” Van Horn v. State, 46 Neb. 62, 83. But the law is equally well settled that the court will not declare a statute unconstitutional at the suit of one who is not affected thereby. The state treasurer stands for the state and the people thereof. If the state and the people of the state in general are not injuriously affected by this statute, neither they nor their representative, the state treasurer, can require the court to declare the statute unconstitutional. The class of citizens who pay this tax are not challenging its constitutionality. The legislature, no doubt, could authorize the insurance companies to create a fund to be employed in guarding against unnecessary or incendiary destruction of insured property, and could authorize the state treasurer to act as their trustee in preserving and paying out such funds. The statute must be construed as a whole, and must not be so construed as to render it unconstitutional if such- construction can be avoided. If it had contemplated only voluntary contributions to the fund, there would be no question of its validity. If the insurance companies who create this fund were protesting that they ought not to be compelled to pay a tax that does not go into the funds of the state so as to be protected by constitutional safeguards in its expenditure, the power of the legislature to compel such payment would be drawn in question. As they havé paid the money without objection on their part, such payment is voluntary. The fund is provided for a special purpose and not as for the use of the state. This is clearly what the legislature intended. Therefore *97the only question is whether the constitution will permit compelling payment of taxes for such purpose, and those who are required to make such payment are the only ones affected by that question. Our former decision is adhered to.
Former judgment adhered to.
Eose and Fawcett, JJ., not sitting.